Exhibit 10.1

BROCADE COMMUNICATIONS SYSTEMS, INC.
2009 STOCK PLAN
(As amended and restated on January 26, 2015)




1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Stock Options, Nonstatutory
Stock Options, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights, Performance Units, Performance Shares and other stock or cash awards as
the Administrator may determine.
2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board or any of its Committees that will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.
(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(e)“Award Transfer Program” means any program instituted by the Administrator
that would permit Participants the opportunity to transfer for value any
outstanding Awards to a financial institution or other person or entity approved
by the Administrator.
(f)“Board” means the Board of Directors of the Company.
(g)“Change in Control” means the occurrence of any of the following events:
(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or
(ii)Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any 12 month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or



--------------------------------------------------------------------------------



(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(h)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or Treasury Regulation thereunder will include such
section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.
(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 4 of the Plan.
(j)“Common Stock” means the common stock of the Company.
(k)“Company” means Brocade Communications Systems, Inc., a Delaware corporation,
or any successor thereto.
(l)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
(m)“Director” means a member of the Board.
(n)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



(q)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its fair market value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the fair market value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or
(iii)In the absence of an established market for the Common Stock, the fair
market value will be determined in good faith by the Administrator.
(r)“Fiscal Year” means the fiscal year of the Company.
(s)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(t)“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(u)“Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award grant. The Notice of Grant is part
of the Award Agreement.
(v)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(w)“Option” means a stock option granted pursuant to the Plan.
(x)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(y)“Participant” means the holder of an outstanding Award.
(z)“Performance Goals” will have the meaning set forth in Section 15 of the
Plan.
(aa)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 14.
(bb)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 14.
(cc)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(dd)“Plan” means this 2009 Stock Plan.
(ee)“Restricted Stock” means shares of Common Stock acquired pursuant to an
Award of restricted stock under Section 11 of the Plan.



--------------------------------------------------------------------------------



(ff)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 12.
Each restricted stock unit represents an unfunded and unsecured obligation of
the Company.
(gg)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(hh)“Section 16(b)” means Section 16(b) of the Exchange Act.
(ii)“Service Provider” means an Employee, Director or Consultant.
(jj)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 18 of the Plan.
(kk)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 13 is designated as a Stock
Appreciation Right.
(ll)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.Stock Subject to the Plan.
(a)Stock Subject to the Plan. Subject to the provisions of Section 18 of the
Plan, the maximum aggregate number of Shares that may be awarded under the Plan
is 83,000,000 Shares, plus any Shares subject to stock options or similar awards
granted under the Company’s 1999 Plan, the Company’s 1999 Nonstatutory Stock
Option Plan and the 2001 McDATA Equity Incentive Plan that expire or otherwise
terminate without having been exercised in full and Shares issued pursuant to
awards granted under the Company’s 1999 Stock Plan, the Company’s 1999
Nonstatutory Stock Option Plan and the 2001 McDATA Equity Incentive Plan that
are forfeited to or repurchased by the Company, with the maximum number of
Shares to be added to the Plan pursuant to this clause equal to 40,335,624
Shares. The Shares may be authorized, but unissued, or reacquired Common Stock.
(b)Full Value Awards. Any Shares subject to Awards other than Options or Stock
Appreciation Rights will be counted against the numerical limits of this Section
3 as 1.56 Shares for every Share subject thereto. Further, if Shares acquired
pursuant to any Awards other than Options or Stock Appreciation Rights are
forfeited or repurchased by the Company and would otherwise return to the Plan
pursuant to Section 3(c), 1.56 times the number of Shares so forfeited or
repurchased will return to the Plan and will again become available for
issuance.



--------------------------------------------------------------------------------



(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Awards other than Options or Stock
Appreciation Rights, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights, the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights, all
Shares subject to a Stock Appreciation Right will cease to be available under
the Plan, other than Shares forfeited due to failure to vest which will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan under any
Award, will not be returned to the Plan and will not become available for future
distribution under the Plan, except that if Shares issued pursuant to Awards
other than Options or Stock Appreciation Rights are repurchased by the Company
or are forfeited to the Company, such Shares will become available for future
grant under the Plan. Shares used to pay the exercise price of an Award or to
satisfy the tax withholding obligations related to an Award will not become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
18, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Section 422 of the Code and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to this Section 3(c).
4.Administration of the Plan.
(a)Procedure.
(i)Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.
(ii)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;



--------------------------------------------------------------------------------



(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the shares of Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, will
determine;
(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(viii) to modify or amend each Award (subject to Section 22(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 8 regarding Incentive Stock Options);
(ix)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 19;
(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xi)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and
(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Prohibition Against Repricing. Subject to adjustments made pursuant to
Section 18 and notwithstanding anything to the contrary in the Plan, in no event
shall the Administrator have the right to amend the terms of any Award to reduce
the exercise price of such outstanding Award or cancel an outstanding Award in
exchange for cash or other Awards with an exercise price that is less than the
exercise price of the original Award without stockholder approval.
(d)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all
Participants.
5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units and Performance Shares, and
such other cash or stock awards as the Administrator determines may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees.
6.Limitations.
(a)Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. Notwithstanding such designation,
to the extent that the aggregate Fair Market Value of the Shares with respect to
which Incentive Stock Options are exercisable (under all plans of the Company
and any Parent or Subsidiary) for the first time by the Participant during any
calendar year exceeds $100,000, such Options will be treated as Nonstatutory
Stock Options. For purposes of this Section 6(a), Incentive Stock Options will
be taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted.



--------------------------------------------------------------------------------



(b)Neither the Plan nor any Award will confer upon a Participant any right to
continuing the Participant’s relationship as a Service Provider with the
Company, nor will the Plan or any Award interfere in any way with the
Participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
(c)The following limitations will apply to grants of Options:
(i)No Service Provider will be granted, in any Fiscal Year, Options to purchase
more than 3 million Shares, subject to Section 6(c)(iii) below.
(ii)In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 3 million Shares which will not
count against the limit set forth in subsection (i) above.
(iii)The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 18.
(iv)If an Option is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 18), the
cancelled Option will be counted against the limits set forth in subsections
(i) and (ii) above. For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.
7.Term of Plan. Subject to Section 26 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of 10 years unless terminated earlier under Section 22 of the Plan.
8.Term of Option. The term of each Option will be 7 years from the date of grant
or such shorter term as may be provided in the Award Agreement. Moreover, in the
case of an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option will be 5 years from the
date of grant or such shorter term as may be provided in the Award Agreement.
9.Option Exercise Price and Consideration.
(a)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(i)In the case of an Incentive Stock Option
(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than 110% of the Fair Market Value per Share on
the date of grant.
(B)granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.
(ii)In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator but will be no less than 100% of the
Fair Market Value per Share on the date of grant.
(iii)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent with
Section 424(a) of the Code.



--------------------------------------------------------------------------------



(b)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions which must be satisfied before the Option may be
exercised.
(c)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:
(i)cash;
(ii)check;
(iii)other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option will be
exercised and provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company;
(iv)net issue exercise, whereby Participant surrenders an Option at the
principal office of the Company (or such other office or agency as the Company
may designate) together with a properly completed and executed exercise notice
reflecting such election, in which event the Company will issue to the
Participant that number of Shares computed using the following formula:


X
=
Y (A - B)
A

Where:
X =
The number of Shares to be issued to Participant;

Y =
The number of Shares subject to the Option or, if only a portion of the Option
is being exercised, the portion of the Option being cancelled (at the date of
such calculation);

A =
The Fair Market Value of one Share (at the date of such calculation);

B =
The exercise price per Share of the Option (as adjusted to the date of the
calculation);

(v)consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
(vi)a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;
(vii)any combination of the foregoing methods of payment; or
(viii)such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.
10.Exercise of Option.
(a)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.



--------------------------------------------------------------------------------



An Option will be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable tax
withholdings). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
any Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 18 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(b)Termination of Relationship as a Service Provider. If a Participant ceases to
be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for 3 months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination, the Participant is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If, after termination, the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(c)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for 12 months following the Participant’s
termination. Unless otherwise provided by the Administrator, if on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan.
If, after termination, the Participant does not exercise his or her Option
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.
(d)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Award Agreement, the Option will remain
exercisable for 12 months following the Participant’s termination. Unless
otherwise provided by the Administrator, if at the time of death, the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will immediately revert to the Plan. The
Option may be exercised by the executor or administrator of the Participant’s
estate or, if none, by the person(s) entitled to exercise the Option under the
Participant’s will or the laws of descent or distribution. If the Option is not
so exercised within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.



--------------------------------------------------------------------------------



(e)Buyout Provisions. Subject to Section 4(c), the Administrator may at any time
offer to buy out for a payment in cash or Shares an Option previously granted
based on such terms and conditions as the Administrator will establish and
communicate to the Participant at the time that such offer is made.
11.Restricted Stock.
(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Restricted Stock
to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine. Notwithstanding the foregoing sentence, during any
Fiscal Year no Service Provider will receive more than an aggregate of 3 million
shares of Restricted Stock. Notwithstanding the foregoing limitation, in
connection with his or her initial service, a Service Provider may be granted an
aggregate of up to an additional 3 million shares of Restricted Stock.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold shares of Restricted Stock until the
restrictions on such Restricted Stock has lapsed.
(c)Transferability. Except as provided in this Section 11, Restricted Stock may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Restricted Stock as it may deem advisable or
appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 11,
Restricted Stock covered by each Restricted Stock grant made under the Plan will
be released from escrow as soon as practicable after the last day of the Period
of Restriction or at such other time as the Administrator may determine. The
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Participants holding
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Restricted Stock will be entitled to receive all dividends and
other distributions paid with respect to such Shares unless otherwise provided
in the Award Agreement. If any such dividends or distributions are paid in
Shares, the Shares will be subject to the same restrictions on transferability
and forfeitability as Restricted Stock with respect to which they were paid.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
(i)Section 162(m) Performance Restrictions. For purposes of qualifying grants of
Restricted Stock as “performance-based compensation” under Section 162(m) of the
Code, the Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals will be set by the
Administrator on or before the Determination Date. In granting Restricted Stock
which is intended to qualify under Section 162(m) of the Code, the Administrator
will follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Award under Section 162(m) of the
Code (e.g., in determining the Performance Goals).



--------------------------------------------------------------------------------



12.Restricted Stock Units.
(a)Grant. Restricted Stock Units may be granted at any time as determined by the
Administrator. Notwithstanding the foregoing sentence, during any Fiscal Year,
no Service Provider will receive more than an aggregate of 3 million Restricted
Stock Units. Notwithstanding the limitation in the previous sentence, in
connection with his or her initial service, a Service Provider may be granted an
aggregate of up to an additional 3 million Restricted Stock Units. Each
Restricted Stock Unit grant will be evidenced by an Award Agreement that will
specify such other terms and conditions as the Administrator, in its sole
discretion, will determine, including all terms, conditions, and restrictions
related to the grant, the number of Restricted Stock Units and the form of
payout, which, subject to Section 12(d), may be left to the discretion of the
Administrator.
(b)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
(which may include performance objectives based upon the achievement of
Company-wide, departmental or individual goals, Company performance relative to
selected other companies, or any other basis determined by the Administrator) in
its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. After the grant of Restricted Stock Units, the Administrator, in
its sole discretion, may reduce or waive any restrictions for such Restricted
Stock Units. Each Award of Restricted Stock Units will be evidenced by an Award
Agreement that will specify the vesting criteria, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.
(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria
(including without limitation, achievement of any applicable performance
objectives), the Participant will be entitled to receive a payout as specified
in the Award Agreement. Notwithstanding the foregoing, at any time after the
grant of Restricted Stock Units, the Administrator, in its sole discretion, may
reduce or waive any vesting criteria that must be met to receive a payout.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement.
The Administrator, in its sole discretion, may pay earned Restricted Stock Units
in cash, Shares or a combination thereof.
(e)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
(f)Section 162(m) Performance Restrictions. For purposes of qualifying grants of
Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. In granting
Restricted Stock Units which are intended to qualify under Section 162(m) of the
Code, the Administrator will follow any procedures determined by it from time to
time to be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals). The
Performance Goals will be set by the Administrator on or before the
Determination Date.
13.Stock Appreciation Rights.
(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time as will be determined by the Administrator, in its sole discretion.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Service Provider will be granted Stock
Appreciation Rights covering more than 3 million Shares. Notwithstanding the
limitation in the previous sentence, in connection with his or her initial
service, a Service Provider may be granted Stock Appreciation Rights covering up
to an additional 3 million Shares.



--------------------------------------------------------------------------------



(c)Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of Stock Appreciation Rights granted under the Plan; provided, however, that the
exercise price will be not less than 100% of the Fair Market Value of a Share on
the date of grant.
(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the term will be no more than 7 years from the date of grant thereof.
Notwithstanding the foregoing, the rules of Section 10 will also apply to Stock
Appreciation Rights.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price of that Stock Appreciation Right; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
14.Performance Units and Performance Shares.
(a)Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant, provided that during any Fiscal
Year, (i) no Service Provider will receive Performance Units having an initial
value greater than $15,000,000 and (ii) no Service Provider will receive more
than 3 million Performance Shares. Notwithstanding the foregoing limitation, in
connection with his or her initial service, a Service Provider may be granted up
to an additional 3 million Performance Shares.
(b)Value of Performance Units/Shares. Each Performance Unit will have an initial
value that is established by the Administrator on or before the date of grant.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.
(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion that,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.



--------------------------------------------------------------------------------



(d)Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
(e)Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.
(g)Section 162(m) Performance Restrictions. For purposes of qualifying grants of
Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
15.Performance Goals.
(a)Performance Goals. The granting and/or vesting of Awards of Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units and other
incentives under the Plan may be made subject to the attainment of performance
goals relating to one or more business criteria within the meaning of
Section 162(m) of the Code and may provide for a targeted level or levels of
achievement (“Performance Goals”) including: (i) Cash Position, (ii) Company
Free Cash Flow, (iii) Earnings Per Share, (iv) EBITDA, (v) Gross Margin,
(vi) Internal Rate of Return, (vii) Net Cash Provided by Operations, (viii) Net
Income, (ix) Operating Cash Flow, (x) Operating Expenses, (xi) Operating Income,
(xii) Profit Before Tax, (xiii) Return on Assets, (xiv) Return on Equity,
(xv) Return on Gross Fixed Assets, (xvi) Return on Investment, (xvii) Return on
Sales, (xviii) Revenue, (xix) Revenue Growth, and (xx) Total Stockholder Return.
The Performance Goals may differ from Participant to Participant and from Award
to Award. Any criteria used may be (i) measured in absolute terms, (ii) measured
in terms of growth, (iii) compared to another company or companies,
(iv) measured against the market as a whole and/or according to applicable
market indices, (v) measured against the performance of the Company as a whole
or a segment of the Company, (vi) measured on a pre-tax or post-tax basis (if
applicable), and/or (vii) measured on the basis of generally accepted accounting
principles (“GAAP”) or on the basis of non-GAAP metrics consistent with the
Company’s practices. Prior to the Determination Date, the Administrator will
determine whether any significant element(s) will be included in or excluded
from the calculation of any Performance Goal with respect to any Participant.
Any Performance Goals may be used to measure the performance of the Company as a
whole or a business unit of the Company and may be measured relative to a peer
group or index. The Performance Goals may differ from Participant to Participant
and from Award to Award. Prior to the Determination Date, the Administrator will
determine whether any significant element(s) will be included in or excluded
from the calculation of any Performance Goal with respect to any Participant. In
all other respects, Performance Goals will be calculated in accordance with the
Company’s financial statements, generally accepted accounting principles, or
under a methodology established by the Administrator prior to the issuance of an
Award, which is consistently applied.



--------------------------------------------------------------------------------



(b)Definitions. The following definitions will apply to the Performance Goals,
as used herein:
(i)“Cash Position” means the Company’s or a business unit’s level of cash and
cash equivalents.
(ii)“Company Free Cash Flow” means as to any Performance Period, the Company’s
or a business unit’s Net Cash Provided by Operations less payments for property,
plant, and equipment determined in accordance with generally accepted accounting
principles or on a non-GAAP basis consistent with the Company’s practices.
(iii)“Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
(iv)“Earnings Per Share” means as to any Performance Period, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles or on a
non-GAAP basis consistent with the Company’s practices.
(v)“EBITDA” means as to any Performance Period, the Company’s or a business
unit’s earnings before interest, depreciation and amortization determined in
accordance with generally accepted accounting principles or on a non-GAAP basis
consistent with the Company’s practices.
(vi)“Gross Fixed Assets” means as to any Performance Period, the value of the
Company’s assets intended for ongoing use in business operations, determined in
accordance with generally accepted accounting principles or on a non-GAAP basis
consistent with the Company’s practices.
(vii)“Gross Margin” means as to any Performance Period, the Company’s or a
business unit’s revenue less the cost of goods sold, determined in accordance
with generally accepted accounting principles or on a non-GAAP basis consistent
with the Company’s practices.
(viii)“Internal Rate of Return” means as to any Performance Period, the
annualized effective compounded return rate which can be earned on identified
invested capital (i.e., the yield on the investment) with respect to the Company
or business unit.
(ix)“Net Cash Provided by Operations” means as to any Performance Period, the
Company’s or a business unit’s Net Income plus adjustments to reconcile Net
Income to Net Cash Provided by Operations, determined in accordance with
generally accepted accounting principles or on a non-GAAP basis consistent with
the Company’s practices.
(x)“Net Income” means as to any Performance Period, the income after taxes of
the Company or a business unit for the Performance Period determined in
accordance with generally accepted accounting principles or on a non-GAAP basis
consistent with the Company’s practices.
(xi)“Operating Cash Flow” means as to any Performance Period, the Company’s or a
business unit’s sum of Net Income plus depreciation and amortization less
capital expenditures plus changes in working capital comprised of accounts
receivable, inventories, other current assets, trade accounts payable, accrued
expenses, product warranty, advance payments from customers and long-term
accrued expenses, determined in accordance with generally acceptable accounting
principles or on a non-GAAP basis consistent with the Company’s practices.
(xii)“Operating Expenses” means the sum of the Company’s or a business unit’s
research and development expenses and selling and general and administrative
expenses during a Performance Period determined in accordance with generally
accepted accounting principles or on a non-GAAP basis consistent with the
Company’s practices.



--------------------------------------------------------------------------------



(xiii)“Operating Income” means as to any Performance Period, the Company’s or a
business unit’s income from operations determined in accordance with generally
accepted accounting principles or on a non-GAAP basis consistent with the
Company’s practices.
(xiv)“Performance Period” means a period of time as the Administrator will
determine in its sole discretion.
(xv)“Profit Before Tax” means as to any Performance Period, the Company’s or a
business unit’s net sales less all expenses (except for taxes, equity, and
minority interest), determined in accordance with generally accepted accounting
principles or on a non-GAAP basis consistent with the Company’s practices.
(xvi)“Return on Assets” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by average net Company or business unit, as applicable,
assets, determined in accordance with generally accepted accounting principles
or on a non-GAAP basis consistent with the Company’s practices.
(xvii)“Return on Equity” means as to any Performance Period, the percentage
equal to the Company’s or a business unit’s Net Income divided by average
stockholder’s equity, determined in accordance with generally accepted
accounting principles or on a non-GAAP basis consistent with the Company’s
practices.
(xviii)“Return on Gross Fixed Assets” means as to any Performance Period, the
Company’s or a business unit’s annualized EBITDA divided by the total Gross
Fixed Assets determined in accordance with generally accepted accounting
principles or on a non-GAAP basis consistent with the Company’s practices.
(xix)“Return on Investment” means as to any Performance Period, the benefit
(return) of an investment divided by the cost of the investment.
(xx)“Return on Sales” means as to any Performance Period, the percentage equal
to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by the Company’s or the business unit’s, as applicable,
revenue, determined in accordance with generally accepted accounting principles
or on a non-GAAP basis consistent with the Company’s practices.
(xxi)“Revenue” means as to any Performance Period, the Company’s or a business
unit’s net sales for the Performance Period, determined in accordance with
generally accepted accounting principles.
(xxii)“Revenue Growth” means as to any Performance Period, the Company’s or a
business unit’s net sales for the Performance Period, determined in accordance
with generally accepted accounting principles, compared to the net sales of the
immediately preceding quarter.
(xxiii)“Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a Share.



--------------------------------------------------------------------------------



16.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence or period of time for a transfer between locations
of the Company or between the Company, its Parent, or any Subsidiary. A
Participant will not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed 3 months, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then 6 months following the 1st day of such leave, any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.
17.Transferability.
(a)Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
(b)Prohibition Against an Award Transfer Program. Notwithstanding anything to
the contrary in the Plan, in no event will the Administrator have the right to
determine and implement the terms and conditions of any Award Transfer Program
without stockholder approval.
18.Adjustments Upon Changes in Capitalization, Dissolution, Change in Control.
(a)Changes in Capitalization. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Award, and the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan upon cancellation or expiration of an Award, as
well as the price per share of Common Stock covered by each such outstanding
Award, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, reorganization, merger, consolidation, split-up,
spin-off, combination or reclassification of the Common Stock, repurchase, or
exchange of Shares or other securities of the Company, or any other change in
the corporate structure of the Company affecting the Shares occurs such that an
adjustment is determined by the Board (in its sole discretion) to be appropriate
in order to prevent dilution or enlargement of benefits of potential benefits to
be made available under the Plan. Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Notwithstanding the preceding, the number of Shares subject to any Award will
always be a whole number. Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. In
addition, the Administrator may provide that any Company repurchase option
applicable to any Shares purchased upon exercise of an Award will lapse as to
all such Shares or, with respect to Restricted Stock Units, all Shares will
vest, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action.



--------------------------------------------------------------------------------



(c)Change in Control. In the event of a merger or a Change in Control, each
outstanding Award will be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Award, the Participant will fully vest in and have the right
to exercise all his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which it would not otherwise be vested or exercisable,
all restrictions on Restricted Stock will lapse, all outstanding Restricted
Stock Units will fully vest, and, with respect to Awards with performance-based
vesting, all Performance Goals or other vesting criteria will be deemed achieved
at 100% of target level and all other terms and conditions met unless otherwise
expressly provided for in the Award Agreement. If an Award becomes fully vested
and exercisable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Administrator will notify the Participant in writing or
electronically that the Award will be fully vested and exercisable for a period
of time determined by the Administrator, and the Award will terminate upon the
expiration of such period. For the purposes of this paragraph, the Award will be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of a Restricted Stock Unit, Performance
Unit or Performance Share, for each Share subject to such Award, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.
Notwithstanding anything in this Section 18(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
19.Tax Withholding.
(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).



--------------------------------------------------------------------------------



(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (c) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld,
or (d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.
20.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right to continuing the Participant’s relationship
as a Service Provider with the Company, nor will the Plan or any Award interfere
in any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
21.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
22.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
23.Conditions Upon Issuance of Shares.
(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
24.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.



--------------------------------------------------------------------------------



25.Reservation of Shares. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
26.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted.
Such stockholder approval will be obtained in the manner and to the degree
required under Applicable Laws.
27.Recoupment. The Company is committed to the principle of strong corporate
governance and the integrity of its financial statements. In the event that
material accounting errors occur that require correction of the Company’s issued
financial statements, whether or not such errors result from fraud or
intentional misconduct by Executives (as defined below), the intent of this
policy is for the Compensation Committee to seek repayment of all cash-based
incentive compensation or performance-based equity compensation (“Incentive
Compensation”) erroneously paid or granted to the CEO and any of the executives
of the Company who report directly to the CEO (collectively, “Executives”) based
on the material accounting error, if the amount of such Incentive Compensation
would have been lower had the Incentive Compensation been calculated based upon
financial statements free of any material accounting errors. In determining
whether to pursue such repayment, the Compensation Committee will take into
account certain considerations including but not limited to the feasibility and
expense of recoupment, any pending legal action, and the passage of time since
the occurrence of the accounting error requiring the correction.

